DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.       The Applicant’s Amendment filed on 06/27/2022. Claims 1-7, 10-11, and 13-21 are pending and are rejected for the reasons set forth below. 

Claim Rejections - 35 USC § 101
3.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Note: Examiner points Applicant to the January 2019 and October 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

4.	Claims 1-7, 10-11, and 13-21 rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

5. 	Analysis: 
	Step 1: Statutory Category?: (is the claim(s) directed to a process, machine, manufacture or composition of matter?) - YES: In the instant case, claims 1-7, 10-11, and 13-21 are directed to a method (i.e., process). 
Regarding independent claim 1:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 1 recites the at least following limitations of “receiving a first plurality of lending offers from a plurality of lenders, each lending offer comprising at least one of an amount to lend, a loan duration, and expected returns, and an amount requested global variable registration request for an amount requested variable; recording each lending offer of the first plurality of lending offers to a smart contract of a first plurality of lender smart contracts …; recording the first plurality of lending smart contracts, defining a first lending pool, to a first lending pool smart contract …, the values of the amount to lend, the loan duration, the expected returns of the plurality of lending smart contracts defining first lending pool conditions, an amount raised global variable registration request equal in value to the sum of the amount to lend of the first plurality of lending offers, and a number of lenders global variable registration request equal to the number of lending offers comprised by the first plurality of lending offers; registering a first amount raised global variable responsive to the amount raised global variable registration request …; and registering a first number of lenders global variable responsive to the number of lenders global variable registration request …; receiving a first borrower request from a first borrower comprising at least one of a loan amount, an expected loan interest rate, and a loan duration, defining first borrower conditions, and a loan amount request global variable registration request; registering a loan amount request global variable … responsive to the loan amount request global variable registration request; recording the first borrower request to a first borrower smart contract … the first borrower smart contract comprising the loan amount request global variable; submitting a request to retrieve the current value of the first amount raised global variable from a registry component …; receiving the current value of the first amount raised global variable from a resolver component …; determining2In re Patent Application of:Serial No.: 16/286,932 Filed: February 27, 2019if the first borrower conditions fall within the first lending pool conditions, comprising comparing the loan amount request global variable to the first amount raised global variable; upon determining the first borrower conditions fall within the first lending pool conditions, recording a first loan smart contract …, the first loan smart contract comprising each of the loan amount requested global variable, the amount raised global variable, and the number of lenders global variable; and generating a notification to update the first amount raised global variable responsive to the first loan smart contract, the notification indicating a reduction in the first amount raised global variable by the loan amount request global variable, the notification being observable by a publisher client, the publisher client being operable to transmit a message comprising the notification to a topic of a bulletin board service related to the first amount raised global variable, said topic being subscribed to by a subscriber client that is operable to receive the message and send an update to the resolver component to update the first amount raised global variable.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including agreements in the form of contracts; sale activities; business relations), namely exchanging value across a blockchain with investors entering and leaving the pool. Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 1 further to the abstract idea includes additional elements of “a blockchain network”, “a first blockchain network”, and “a global variable name system”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). 
Furthermore, the additional claim limitations of “receiving a first plurality of lending offers … receiving a first borrower request … receiving the current value … generating a notification …” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011); Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-9 ). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a blockchain network”, “a first blockchain network”, and “a global variable name system” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more - See MPEP 2106.05(f)(2).  
Also, the additional claim limitations of “receiving a first plurality of lending offers … receiving a first borrower request … receiving the current value … generating a notification …”  fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. Accordingly, the claim is patent-ineligible. 
Regarding independent claim 13:
Step 2A - Prong 1: Judicial Exception Recited?: (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon) – YES: Independent claim 13 recites the at least following limitations of “receiving a first plurality of security offers from a plurality of offerors, each security offer comprising at least one of an offer amount, an offer duration, and expected returns; recording each security offer of the first plurality of security offers to a smart contract of a first plurality of security offer smart contracts …; recording the first plurality of security offer smart contracts, defining a first security offer pool, to a first security offer pool smart contract …, the values of the offer amounts of the plurality of security offer smart contracts defining first security offer pool terms, the first security offer pool smart contract further comprising an offer amount global variable registration request equal in value to the sum of the offer amounts of the first plurality of security offers, and a number of offerors global variable registration request equal to the number of security offers comprised by the first plurality of security offers; registering a first offer amount global variable responsive to the offer amount global variable registration request …; and registering a first number of offerors global variable responsive to the number of offerors global variable registration request … receiving a first security seller request from a first seller comprising first at least one seller term and a sale amount request global variable registration request; registering a sale amount request global variable … responsive to the sale amount request global variable registration request; recording the first security seller request to a first security seller smart contract …, the first security seller smart contract comprising the sale amount request global variable; submitting a request to retrieve the current value of the first offer amount global variable …; receiving the current value of the first offer amount global variable …; determining if the first seller term falls within the first security offer pool conditions, comprising comparing the first sale amount request global variable to the first offer amount global variable; upon determining the first seller term falls within the first security pool conditions, recording the first security seller smart contract to the first security offer pool smart contract; and generating a notification to update the offer amount global variable responsive to the first security seller smart contract, the notification indicating a reduction in the offer amount global variable by the sale amount request global variable, the notification being observable by a publisher client, the publisher client being operable to transmit a message comprising the notification to a topic of a bulletin board service related to the offer amount global variable, said topic being subscribed to by a subscriber client that is operable to receive the message and send an update to the resolver component to update the offer amount global variable.” These recited limitations, as drafted, under its broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas as they cover performance of the limitations in commercial interactions (including agreements in the form of contracts; sale activities; business relations), namely exchanging value across a blockchain with investors entering and leaving the pool . Accordingly, the claim recites an abstract idea. 
Step 2A - Prong 2: Integrated into a Practical Application?: (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception) - NO: This judicial exception is not integrated into a practical application. In particular, independent claim 13 further to the abstract idea includes additional elements of “a blockchain network”, “a first blockchain network”, and “a global variable name system”. However, the additional elements recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). 
Furthermore, the additional claim limitations of “receiving a first plurality of lending offers … receiving a first borrower request … receiving the current value … generating a notification …” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011); Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-9 ). The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept?: (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception) - NO: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “a blockchain network”, “a first blockchain network”, and “a global variable name system” evaluated individually and in combination do not amount to more than a recitation of the words "apply it" (or an equivalent) or are not more than mere instructions to implement an abstract idea or other exception on a computer, or are not more than merely using a computer as a tool to perform an abstract idea. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general-purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not integrate a judicial exception into a practical application or provide significantly more - See MPEP 2106.05(f)(2).  
Also, the additional claim limitations of “receiving a first plurality of lending offers … receiving a first borrower request … receiving the current value … generating a notification …”  fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe), Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP), Presenting offers and gathering statistics (OIP Techs)). None of the additional elements taken individually or when taken as an ordered combination amount to significantly more than the abstract idea. Accordingly, the claim is patent-ineligible. Accordingly, the claim is patent-ineligible. 
Dependent claims 2-7, 10-11, 14-21 have been given the full two-part analysis, analyzing the additional limitations both individually and in combination. The dependent claims, when analyzed individually and in combination, are also held to be patent-ineligible under 35 U.S.C. 101.
Regarding dependent claim 2: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the method recited in independent claim 1 by further specifying defining borrower conditions … registering loan amount … recording the first quality of borrower requests … determining if the borrower conditions … recording the associated borrower smart contract…. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
Furthermore, the additional claim limitations of “receiving a first quality of borrower requests ….” fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011)). Therefore, these additional recited limitations of the claim fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe))). Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 3: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the method recited in independent claim 1 by further specifying recording each lending offer … recording the second plurality … registering a second amount … registering a second number…. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
Furthermore, the additional claim limitations of “receiving a second plurality of lending offers ….” fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011)). Therefore, these additional recited limitations of the claim fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe))). Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 4: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the method recited in dependent claim 3 by further specifying recording each of the first lending pool smart contract and the second lending pool smart contracts to a first lending pool-of-pools smart contract…. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 5: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the method recited in dependent claim 5 by further specifying recording the first lending pool … recording each lending offer … recording the second plurality of lending …. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
Furthermore, the additional claim limitations of “receiving a second plurality of lending offers ….” fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011)). Therefore, these additional recited limitations of the claim fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe))). Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 6: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the method recited in dependent claim 4 by further specifying registering a second loan … recording the second borrower … retrieve the current value … determining if the second borrower conditions … recording a second loan … retrieve the current value … determining if the second borrower conditions … recording a second loan …. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. 
Furthermore, the additional claim limitations of “receiving a second borrower request … receiving the current value ….” fail to integrate the abstract idea into a practical application because these steps amount to no more than mere data gathering. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011)). Therefore, these additional recited limitations of the claim fail to amount to significantly more than the judicial exception because the courts have found mere data gathering to be well-understood, routine, and conventional activity. See, e.g., MPEP 2106.05(d) (citing Receiving or transmitting data over a network (Symantec, TLI Communications, OIP Techs, buySafe))). Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 7: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the method recited in dependent claim 6 by further specifying determining if the second borrower … recording the second borrower…. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 10: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the method recited in independent claim 1 by further specifying wherein all currencies of …. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 11: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the method recited in independent claim 1 by further specifying wherein all currencies of …. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 14: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the method recited in independent claim 13 by further specifying wherein the securities offers …. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 15: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the method recited in independent claim 13 by further specifying wherein the securities offers …. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 16: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the method recited in independent claim 13 by further specifying determining a security offer … recording an indication of the security offer … determining a security seller type …. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 17: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the method recited in independent claim 13 by further specifying wherein each of the first borrower smart contract …. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 18: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the method recited in dependent claim 17 by further specifying wherein the plurality of state variables …. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 19: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the method recited in dependent claim 17 by further specifying wherein the plurality of state variables …. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 20: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the method recited in dependent claim 17 by further specifying wherein the plurality of state variables …. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  
Regarding dependent claim 21: the additional recited limitations of this claim merely further narrow the abstract idea discussed above. This dependent claim only narrows the method recited in independent claim 1 by further specifying wherein the first loan smart contract …. The limitations of these claims fail to integrate the abstract idea into a practical application because the dependent claims also amount to merely using a computer, in its ordinary capacity, as a tool to perform the abstract idea. Finally, the additional recited limitations of these dependent claims fail to establish that the claims provide an inventive concept because claim that merely uses a computer, in its ordinary capacity, as a tool to perform the abstract idea cannot provide an inventive concept. Accordingly, this dependent claim is patent-ineligible.  

Response to Applicant’s Arguments
6.	35 U.S.C. §101 Rejections: Applicant’s arguments with respect to amended claims 1-7, 10-11, and 13-21 that are rejected under 35 U.S.C. 101 have been considered but they are not persuasive because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Applicant’s Argument: From Applicant Arguments/Remarks, Applicant submits that the present claims (as amended) “are directed to a specific improvement to the way computers operate” and not to an abstract idea such as “economic or other tasks for which a computer is used in its ordinary capacity.” (Trading Technologies v CQG (Fed. Cir. 2017) case citing Enfish, LLC v. Microsoft Corp. (Fed. Cir. 2016); see also Speeatrack Inc. v. Amazon.com, Inc. (N.D. Cal. 2017)). In this instance, Applicant respectfully suggests that the use of a GVNS, as recited in the claims, improves the performance of devices responsible for performing the recited methods by reducing the computational requirements to manage smart contracts having shared variables by use of the GVNS. Applicant has amended independent claim 1 to include the following limitations to further clarify how the GVNS may alleviate the computational burden. Claim 13 has also been amended, with the substance of the amended being nearly identical. By utilizing a GVNS, as well as a bulletin board service (BBS) in the amended claim, Applicant clarifies that the device performing the method merely has to generate a notification regarding an update to a registered global variable. That notification is observed by a separately operating publisher client that transmits the notification as a message to a topic managed by the BBS. Moreover, as described in the amendments, a separate subscriber client is subscribed to that same topic to which the publisher client published the message, and the subscriber client receives the message containing the notification. That subscriber client then transmits an update request to the resolver component of the GVNS to update the registered global variable, as stated in the message containing the notification. This delineation of these steps enables a more efficient updating of shared variables by not requiring the device managing the smart contracts that contain shared variables to maintain contact with other devices maintaining smart contracts comprising those same shared variables. Instead, the claimed invention requires that device merely to generate a notification about the update of a shared variable. A separate device operating the publisher client can observe that notification and begin a series of operations resulting in the updating of the shared variable, all of which can occur off the device maintaining the smart contract. 
Applicant asserts that “the claimed solution is necessarily rooted in computer technology to overcome a problem specifically arising in the realm of computer networks,” and that the claims (as amended) “specify how interactions with the Internet are manipulated to yield a desired result” and “recite an invention that is not merely the routine or conventional use of the Internet.” (DDR Holdings, LLC v Hotels.com, L.P. (Fed. Cir. 2014)).  Moreover, Applicant suggests that the addition of the publisher and subscriber clients and the BBS sufficiently narrows the claim such that it is integrated into a practical application. Specifically, the claims describe a particular method of updating a shared variable that is not recited at a high level of generality. For at least these reasons, Applicant respectfully suggests independent claims 1 and 13, as amended, are directed to patentable subject matter and satisfies at least Step 2A, prong 2 of the Alice test, and therefore satisfies the requirements of § 101. (See Applicant Arguments/Remarks Pages 8- 9). 
In response to Applicant’s arguments, Examiner respectfully submits that the claim limitations of “a global variable name system (GVNS) and the registration therewith of various global variables” in amended independent claims 1 and 13 recite generic computer components such as a computer, computing devices, a server, and/or software programing that are recited a high-level of generality that merely perform, conduct, carry out, implement, and/or narrow the abstract idea itself. Accordingly, the additional elements evaluated individually and in combination do not integrate the abstract idea into a practical application because they comprise or include limitations that are not indicative of integration into a practical application such as adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea -- See MPEP 2106.05(f). 
Furthermore, the additional claim limitations of “receiving a first plurality of lending offers … receiving a first borrower request … receiving the current value … generating a notification …” merely recite additional steps that amount to no more than mere data gathering that the courts have found to be insignificant extra-solution activity. See, e.g., MPEP 2106.05(g) (citing obtaining information about transactions using the Internet to verify credit card transactions, CyberSource v. Retail Decisions, Inc., 654 F. 3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed.Cir. 2011); Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-9 ). See details of Claim Rejections - 35 USC § 101 in the section above.

Relevant Prior Art
7. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
	Castinado et al. (U.S. Pub. No. 2017/0330159) teach resource allocation and transfer in a distributed network.
	Sheng et al. (U.S. Pub. No. 2017/0221052) teach Computationally Efficient Transfer Processing and Auditing Apparatuses, Methods and Systems.
	Andrade (U.S. Pub. No. 2018/0262493) teach systems and methods for providing block chain or distributed ledger-based entity identity and relationship verification. 

Conclusion
8. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.     	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Liz Nguyen whose telephone number is (571) 272-5414. The examiner can normally be reached on Monday to Friday 8:00 A.M to 5:00 P.M.
10.      	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata (Pinky) Boveja, can be reached on (571) 272-8105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.      	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LIZ P NGUYEN/
Examiner, Art Unit 3696 

/JOSEPH W. KING/Primary Examiner, Art Unit 3696